                       Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 1 of 18 PageID #: 1




    ·O                             UNITED STATES DISTRICT COURT FOR THE SOUTH EASTERN

                                                      DISTRICT OF MISSOURI DMSION


                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )

                       J. Y, E     :(Minor-Child),


                          Plaintiff,

                       vs.                                                     Case No.
                                                                                       ------,-------
                       A2B CARGO LOGISTICS, INC.                                            JURYTRIAL
                                                                                            DEMANDED
                       A2B CARGO, INC. and COLEMAN                                             BY-12

                       STRACHMAN,

                             Defendants.
·O
                                       COMPLAINT FOR A CIVIL CASE ALLEGING :NEGLIGENCE
                                              (28 U.S.C. § 1332; Diversity of Citizensmp)

                                                          ---
                        Comes Now, Plaintiff, J. Y, P, ·,byway of is father, Gregory Peet, Pro Se, and make a claim
                       for personal injurys, allege as follows:



                                                                      COUNTI

                                                                GENERAL ALLEGATIONS


                             1. Plaintiff: J. Y, P,   : , is a Minor Child residing at 311 Lee Ave, Sikeston, Missouri

                                 63801, Scott County, with his biological parent's Audrea Peet and Gregory Peet

                             2. Defendant, A2B CARGO LOGISTICS, INC. (LOGISTICS) is a Federal Motor Carrier

·O
'
    ... ___ :.,i
                   .
                                                                           1
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 2 of 18 PageID #: 2


                                                                        l


           Safety Administration (FMCSA) authorized interstatJ freighl shipping broker conducting

           its business under US DOT #3187256 throughout Illinois and the United States. It may

           be served at its M~ Office located at 12161 S. Central A venue. Suite 212, Alsip, IL

           60803.

       3. At all times herein relevant, Defendant, A2B CARGO, INC. (CARGO) was an FMCSA

           Interstate Motor ~ e r operating and conducting an interstate commercial business of

           transporting freight throughout Illinois ·a:nd the United States under USDOT #2579900.

       4. At all times herein relevant, Defendants, LOGISTICS and CARGO, acted

           together in joint venµire with each other both, as principal and agent for each

           other in their joint venture of brokering and transporting commercial freight

           throughout the United States.

       5. At all times herein relevant, Defendant, COLEMAN STRACHMAN, was

           employed by Defendants as a driver of their 201 S Freightliner Tracfor Trailer

0          bearing Illinois registration Pl 026569 and acted as mi employee and agent on

           behalf of each Defendant, LOGISTICS and CARGO, as werl as their joint

            venture of brokering and transporting commercial freight interstate throughout

            Illinois and the United States.

        6. Defendant, COLEMAN STRACHMAN, resides and may be served at 711

            Queen Street, Sharpsburg, North Carolina, 27878.

        7. This court has proper diversity jurisdiction over the named persons, corporate entities

            and subject.matter of this Complaint under U. S. C. 1332. The amount in controversy is

            one million dollars ( $1,000,000.00 ).

        8. Defendant driver, COLEMAN STRACHMAN, was hired, qtiali:fied, supervised, trained,

            dispatched and directed by Defendants, LOGISTICS and CARGO.

        9. At all times herein relevant, Defendant, COLEMAN STRACHMAN, was operating a


                                                     2
Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 3 of 18 PageID #: 3



        commercial motor vehicle in interstate commerce under the direction and control of

       Defendants, LOGISTICS and CARGO.

   10. At all times herein relevant Defendant, COLEMAN STRACHMAN (driver),

        was acting within the course and scope of his employment by, Defendants, LOGISTICS

        and CARGO. Therefore his negligent actions and omissions,

        as alleged herein, we_re the actions and omissions of Defendants, LOGISTICS

        and CARGO, under the doctrines of Respondent Superior and Vicarious

       Liability.

    11. On or about June 28, 2019, Plaintiffs', J. Y, P    , was a passenger in

        a motor vehicle headed eastbound on US 24 near mile marker 51.75 in Kuttawa,

        Kentucky.

    12. At the above-mentiop.ed time and place the commercial vehicle operated by

        Defendant, COLEMAN STRACHMAN, for his employers, Defendants,

        LOGISTICS and CARGO was eastbound on US 24 near mile marker 51.75 in Kuttawa,

        Kentucky behind the vehicle occupied by Plaintiff, J. Y. H

    13. At the above-mentioned time and place the vehicle occupied by Plaintiff,

        J. Y, P     , stopped for traffic ahead of it on US 24 near mile marker

        51.75.

    14. At the above-mentioned time and place the commercial motdr vehicle operated by

        Defendant, COLEMAN STRACHMAN, for his employers, Defendants,

        LOGISTICS and CARGO, collided violently with the back of eleven (11) eastbound

        vehicles all stopped in traffic due to road construction one was

        occupied by Plaintiff, J. Y, P·    , causing him to suffer painful, serious,

        back, neck, leg, wrist, shoulder and head injuries.

    15. At the above-mentioned time and place the commercial Motor vehicle owned,


                                                  3
     Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 4 of 18 PageID #: 4



            operated and leased by Defendants, LOGISTICS, CARGO and COLEMAN

            STRACHMAN, that collided with the private vehicle in which Plaintiff was a

            passenger was dispatched, supervised, maintained, monitored, operated, and

            controlled by the departmeq.t of operations, or the fleet management of

            Defendants, LOGIS'fICS and CARGO.

        16. At all times herein re._levant, Defendants, LOGISTICS and CARGO, were

            operating a fleet of Motor vehicles, trucks and other vehicles jointly as a broker

             and Motor carrier as defined by the Federal Motor Carrier Safety Regulations (FMCSR)

            throughout the United States.

         17. At all times herein relevant, Defendants, LOGISTICS and CARGO, and their

            Driver, Defendant, COLEMAN STRACHMAN, operated under authority

             granted by the Unitep States Department of Transportation (DOT) under their

            respective DOT licenses.

(:
~        18. 49 C.F .R. § 390.3(e) (1) & (2) provide that every driver and employee shall be instructed

            regarding and shall comply with all applicable regulations contained in

             theFMCSR.

         19. 49 C.F.R. § 390.4 provides that "motor carrier" means a for-hire Motor carrier

             or a private motor carrier which includes a motor carrier's agents, officers, and

             representatives as well as employees responsible for hiring, supervising, training,

             assigning, or dispatching of drivers.

         20. 49 CFR § 3 71.2 (a): provides that" Broker" means a person who, for compensation,

             arranges, or offers to arrange, the transportation of property by an authorized motor

             carrier.... All brokers regulated by FMC SA are required to use the services of

             authorized motor carriers.

         21. Defendants, LOGISTICS and CARGO, were at all material times a ·'broker",


                                                     4
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 5 of 18 PageID #: 5



            "motor carrier" and an "employer" of their driver, Defendant, COLEMAN

           STRACHMAN, as 4efined in 49 C.F.R. §382.107.

       22. 49 U.S.C. § 14704 (a) (2) provides that "A carrier ... is liable for damages sustained

            by a person as a result of an action or omission of that carrier... in violation of this

           part."

       23. 49 U.S.C. § 14101 (a) provides that "a motor carrier shall provide safe and adequate

           service, equipment and facilities." Defendants, LOGISTICS and CARGO, and their

           driver, Defendant, COLEMAN STRACHMAN, negligently and wantonly failed to

           provide safe and adequate service which proximately caused painful injuries and

           damages to Plaintuf: J. Y, Peet.

        24. The FMCSR can be found at 49 C.F .R. § 390 et seq. The FMCSR and the MCA,

           specifically, under the section 40 C.F.R. § 39Ll (a) states "(h) The rules in this part

           establish minimum qualifications for persons who drive cominercial motor vehicles, as

0          for, or on behalf of motor carriers. The rules in this part also establish minimum duties

            of motor carriers with respect to the qualification of drivers. The FMCSR set forth

           the applicable minimum industry standard of care including the minimum qualifications

            for drivers and the minimum duties for drivers under 49 C.F.R. § 391.1 (a) & (b).

        25. The Plaintiff attaches and incorporates Exhibits (A-C) which establishes that Defendants,

           LOGISTICS and CARGO, have a habit, custom and pattern of business activity of

            failing to comply with the BASICs and FMCSRs under the guidelines and regulations

            adopted and implemented by the DOT and their administrative branch, the Federal Motor

            Carrier Safety Administration (FMCSA) under the code of federal regulations.

        26. Exhibit A establishes a serious history and on going pattern of Unsafe Driving, Hours-of-

            Service compliance µ;sues, and Vehicle Maintenance issues exemplified as follows:




                                                      5
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 6 of 18 PageID #: 6



    a.) Commencing December 28, 2015 Defendants received a safety "Alert" notification which
    rated them in the bottom 10% of all licensed interstate Motor carriers operating in the U.S.A. for
    lJ.!lSafe driving; (page 1 of92)

    b!) On January 29, 2016 Defendants received another safety "Alert" for unsafe driving. Their
    upsafe driving rating had dropped to the bottom 6% of all licensed interstate Motor carriers;
    (pages 1-2 of92)

    c.) On February 26, 2016 Defendants received another safety "Alert" for unsafe driving. Their
    unsafe driving rating dropped further to the bottom 4% of all licensed interstate Motor carriers;
    (pages 1-2 of92)

     d.) On March 25, 2016 Defendants received another safety "Alert'' for unsafe driving. Their
     unsafe driving rating remain¢ at the bottom 4% of all licensed interstate Motor carriers;
     (pages 1-2 of92)

     e.) By May 27, 2016 Defendants had received consecutive monthly safety alerts for unsafe
     driving and additionally received a safety "Alert" for Hours of service compliance (HOS)
     violations: (pages 1-2, 17 of92)

     f.) These consecutive safety "Alert" notifications for both unsafe driving and hours of service
     compliance (HOS) violations were issued monthly to Defendants up to June 28, 2019 the date of
     the subject crash; (pages 1- 92)

     g.) Additionally, by January 26, 2018 Defendants' crash rate increased and they received an
     additional safety "Alert" for their crash indicator as well as their unsafe driving record and their
     (HOS) hours of service violations; (pages 1- 92)

     h.) Commencing May 25, 2018 and continuing to June 28, 20 19 Defendants also received
     consecutive monthly safety "Alerts" in four categories Unsafe driving, Hours of Service
     compliance violations, Vehicle maintenance and Crash indicator; (p1tges 1-92)

     i.) A four year summacy included in Exhibit A demonstrates an increasing yearly crash rate from
     2016 to the present that has averaged 5.7 crashes; (pages 1-92)

     j.) As demonstrated by this exhibit, throughout this period of time despite receiving numerous
     consecutive safety "Alerts" Defendants took no measures ·to correct their operating practices or to
     improve their safety record. (See Attaced Exhibits - A, B, and C).


     This record of FMCSR and BASICs safety violations by Defendants demonstrates
                                                                             i

     an ongoing pattern of unsafe operation by Defendants, individually and by their joint

     venture in conducting their business as an interstate motor carrier which contributed to

     proximately cause the crash and painful injuries of plaintiff J. Y, P




0                                                      6
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 7 of 18 PageID #: 7



                    SUPPORTING AFFIDAVIT AND STATEMENT OF FACTS
Q
    27. Plaintiff re-alleges the allegations contained in paragraphs one (l) through twenty-six

    (26) above as if though fully set forth herein.

    28. On June 28, 2019 at approoximatly 4:20 pm, We the Peet's was trave,ling home from visiting

    family in Sikeston, Missouri in a 2018 F-150 rental, traveling east iI1 the far-right

    lane of the 1-24 east.

    29. My wife Audrea Peet was the driver. I, Gregory Peet was in the front passenger seat,

     we both had our seat belts securely fasten. My son 0. J, Peet age 3 was in his car seat

    on driver side rear seat with !,eat belts securely fasten. My son J. Y. Peet age 2 was in

    his car seat on passenger side rear seat with seat belts securely fasten.

    30. At all times, Audrea was observing the posted speed limit 70 mph, and fully aware of
    surrounding traffic. As we came over a hill approoximatly at the 50    mm on 1-24 east we
     notice that both the right and left lanes were at a dead stop.

    31. Audrea safely maneuver the F-150 to a complete stop remaining in the right side

     lane approoximatly around the 51mm. There were vehicles line up in front of us in

     both lanes bumper to bumper. A white chev truck in the left lane directly beside us

     and approoximatly seven (7) vehicle's were in the right lane directly behind us.

     There was approoximatly 3 vehicle's in the left lane directly behind us.

     32. After approoximatly around 10 minutes of just sitting in traffic at a dead stop my son wanted
     a toy. As I was turning to pass my son 0. J., a toy, I seen out the conner of my

     eye a 18 wheeler with a trailer attached to it rapidly descending toward us.

     33. I immediately turn around and begin to warn Audrea that we were about to get hit from

     the rear, Audrea never heard the warning. I then turn around and used the passenger side mirror



                                                       7
     Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 8 of 18 PageID #: 8




0     and observed the following.

      34. The defendents Coleman was approoximatly 50 feet to I 00 feet from us and the crowed of
      stopped vehicles moving at a high rate of spend in the right lane. I could see a van with a uhaul
      attached trying to maneuver from the right lane to the left lane.

      35. I then observe heavy smoke coming for the tires of Coleman vehicle. Approoximatly five
      s~counds later I seen Coleman make contact with the U-Haul and van. The van immediately
      went air born, I feared that it was going to land on our vehicle.

      36. I was terrified and started to cry. I yelled at my wife to go, go, p1ease go are we going to die.
      Audrea had no ideal what I was talikng about.

      3 7. The van landed up side down on the back right side of th~ Chev truck bed directly to the left
      hand side of our vehicle. The impact of the van landing caused the Chev and van both to slam
      into the left driver-side rear of our vehicle.

      38. Approoximatly 3/4 of the way from the back door and rear bumper. The impact lifted

·0    both-rear tires of the F-150 off the ground forcing itto the right about 3 to 4 feet.

      39. I Gregory Peet, did observe the following as to what happened to my son J. Y, caused

      by Coleman impacting the van sending it airborne .


      40. As I Gregory was being abruptly and uncontrollably thrown to the left-side of the

      vehicle do to the impact of the chev and van stricken the left-side rear of our vehicle. I

      could hear my son J. Y., y~lling ~d crying help me, mom help me I'm scared.


      41. Approximately fifteen second latter as the Coleman continues to plow forcibly


      forward throughout the crowd of stopped vehicles uncontrollable; with catastrophically

      devastation affect to our live'.s and person's.



0                                                       8
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 9 of 18 PageID #: 9




0    42. The F-150 we were in took a second direct-hit from the rear. The other cars behind

     us, were forcefully being pushed fotawrd uncontrollably by Colemail. The impact felt

     like a locomontive train hit us in the back at 70 mph.

     43. I, Gregory Peet, did observe the following as to what happetl.ed to my son JobAllen
     caused by the defendents :u;npacting the other vehicles parked behind and beside use
     causing them to

     rear-end us.


     44. I, Gregory head and 185 pounds body was forcefully throwd backwards stricken J. rs

     h!;':ad, chest, and abdominal areas. J. Y., nose and mouth immediately begins to bleed and

     swell.


     45. J. Y's head immediately developed a golf ball size goose-eggs in the middle of t;he

0    forehead area where the back of Gregory's head made direct contact.


     46. JobAllen was yelling help me rm hurting and struggling too breathe.


     47. Approximately ten second latter as Coleman was still plowing forcibly forward throughout

     the crowd of stopped vehicles uncontrollable; with catastrophically domino affect to our live's

     and person's.


     48. The other vehicles beind us, were still forcefully being pushed forawrd uncontrollably by the
     defendents causing a chain reaction. As such direct resulted in a forcefully direct-contact to the
     r~ar of our·F-150.

     49. This rear-impact forcing our v~hicle to catapult forward f~rcing our direct-impact into the
     r€tar of the vehicles directly ~topped in front of us pushing the sandwiched crowed forward
     approximately eight feet off to the right of the lane. The F-150 we were in then assuming its



0                                                     9
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 10 of 18 PageID #: 10



      50. J. Y., was still secured in his car seat yelling and crying uncontrollably for help.
0
      51. Approximately ten to fifteen second latter as the defendents vehicle along with and full-size

      SUV trapped underneath it's front tires. Continued to plow forcibly forward throughout the

      crowd of stopped vehicles uncontrollable; with catastrophically domino affect to our live's and

      person's.


      52. Coleman vehicle along with a full-size SUV trapped underneath the front tires then made a
      second direct-impact to the rear-right comer passenger-side of the F-150 rear-right

      tail light assembly, mid bumper and right quarter panel areas.

      53. This horrendously double-direct-impact to the rear of our F-150 inflicted by Coleman

      vehicle and the trapped SUV. Catapulted our F-150 abruptly-uncontrollably forward from a

      dead stop to a rate of appro~ately 50 miles per hour directly toward the right toward the
      ditch.

0     54. J. Y., was still secured in his car seat yelling and crying uncontrollably for help.


      55. Gregory managed to grab the steering wheel to try to gain controi of the i-150 with the right
      hand.

      56. Simultaneously and/or after traveling 15 to 20 feet, a vehicle that was ran over by the
      defendents and knock on to the right shoulder traveling to the left uncontrollably made a direct-
      ~pack to the right-side oftqe F-150.

      57. Point of unpack was from the right-side rear-view mirror area, inipacting down all alone

      the entire right side of the F-150. This unpack caused the out of control F-150 to run off the

      right-side of the road down ~d embankment and stalling out. J. Y., was still secured in his car

      seat yelling and crying uncontroJ.lably for help.




                                                      10
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 11 of 18 PageID #: 11




                                  COUNTII
     THE FEDERAL MOTOR CARRIER SAFETY REGULATIONS SET FORTH THE
     APPLICABLE MINIMUM INDUSTRY STANDARD OF CARE TO ESTABLISH
     NEGLIGENCE, LACK OF CARE, RECJ{LESS AND WANTON CONDUCT


     58. Plaintiff re-alleges the allegations contained in paragraphs one (1) through :fiffiy-seven

     (57) above as if though fully set forth herein.

     59. The allegations contained in this Complaint regarding the Federal Motor Carrier

     Safety Regulations (FMCSR) establish that Defendants, LOGISTICS, CARGO and COLEMAN

     STRACHMAN, did not comply with the industcy standard of care arid

     the minimum standards of c.-e descnoed under'the FMCSR to establish the negligence

      of Defendants and are not brought to allege a private cause of action for violation of the

     FMCSR.

     60. The negligent actions and. omissions of Defendant, COLEMAN STRACIIMAN, are the acts
Q    and omissions of his employer, Defendants. LOGISTICS and CARGO, under the doctrines of

     Respondents Superior and Vicarious
                               I
                                        Liability and, upon information and belief are negligent,

     careless, and wanton and include,, but are not limited to:


     A.) Following too closely;

     B.) Inattentive operation of~ commercial Motor vehicle on a public highway;

     C.) Recklessly swerving a c~mmercial vehicle from lane to lane on a public highway;

     D.) Failure to stop or slow when traffic conditions made driving forward hazardous; .

     E.) Failure to maintain prop~r control of a commercial tracfor trailer;

     F.) Driving at a speed in excess of what was reasonable for existing traffic conditions;

      G.) Using a hand held cell phone while operating a commercial vehicle at highway

         speed in traffic on the roadway;


                                                       11
     Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 12 of 18 PageID #: 12



       H.) Failure to keep a proper lookout for slowing or stopped trb.ftlc ahead;

0      I.) Operation of a commercial Motor vehicle while dangerously fatigued;

       J.) Failure to exercise ordinary and reasonable care in the maintenance of the
                                 '
       mec4anical condition of commercial vehicle;

       K.) Failure to monitor for road construction ahead:

       L.) Failure to take evasive ac~on by driving to the right onto the roadway shoulder;
                                                                         '
       M.) Failure to keep a commercial vehicle in a single lane on the roadway;

       N.) Failure to load or maintain a commercial vehicle properly so as to cause it to be

       unstable when operated on the highway;

       0.) For failing to meet the minimum duties and industry standards of care set forth

       under 49 C.F .R §§ 381 through 399;

       P .) For failing to meet the minimum duties and industry standards of care set forth

       under 49 C.F.R § 392.3 by operation of a commercial Motor vehicle while the

0      driver's ability or alertness is impaired;

       Q.) For failing to meet the minimum duties and industry standards of care set forth

       under 49 C.F.R § 391.11(a) by operation of a commercial Motor vehicle when

       the driver is not properly qulJ,litied pursuant to this regulation;

       R.) For failing to meet the minimum duties and industry standards of care set forth

       under 49 C.F.R § 383.113 by operating a fleet vehicle and commercial Motor

       vehicle when the driver does not possess and demonstrate the safe driving skills

       required by this regulation;

       S.) For failing to meet the minimum duties and industry standards of care set forth

       under 49 C.F.R § 383.111 by operating a fleet vehicle and commercial Motor

       vehicle without having sufficient basic. knowledge of safe operating regulations,

       including the effects of fatigue, safety systems knowledge, basic knowledge of


.o                                                        12
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 13 of 18 PageID #: 13



      basic control maneuvers, and basic information on hazard perception and when

      and how to make emergency maneuvers;

     T.) For failing to meet the minimum duties and industry standards of care set forth

      under 49 C.F.R. § 383.110 by operation of a fleet vehicle and commercial Motor

      vehicle without the knowledge and skills necessary to operate the same safely;

      U.) For failing to meet the m~imum duties and industry standards set forth under

      49 C.F .R. § 390.11 by failing to observe and follow the FMCSR;

      V.) For failing to meet the minimum duties and industry standards of care set forth

      under 49 C.F.R. § 383.110,49 C.F.R. § 383.112, 49C.F.R. 383.113 by failing to

      have an adequate safety management controls in place that would require and

      provide that the driver had t4e required skills safety management cQntrols required

      under this regulation;

      W .) Upon information and b~lief using a cellular phone device, wrreless

0     communication device or other PDA device while operating dMotor vehicle

      and talking, texting or loo~g at GPS directions, thereby violating K..S.A. 8-

      15,111 and causing Defendant
                                I
                                   driver to be distracted;

      X.) Upon information and-belief Defendant, Driver, did not discontinue operation

      of the Commercial Motor Vehicle due to on-time requirements and penalties

      imposed by his employer, D~fendants, LOGISTICS and CARGO; and

      Y .) For other actions and omissions that will be supplemented after the receipt of full

      and complete discovery in this case.



                                                  COUNTID
      NEGLIGENT HIRING, TRAINJNG, SUPERVISION AND RETENTION CLAIMS

      61. Plaintiff re-alleges the allegations contained in paragraphs one (1) through sixty
      (60) above as if though fully-set forth herein;


0                                                      13
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 14 of 18 PageID #: 14



      62. Upon information and belief, Defendants, LOGISTICS and CARGO, were

      negligent, careless, wanton and reckless for failing to meet the minimum duties and

      ~dustty standards of care set forth under 49 C.F.R. § 391.11 and 49 C.F.R. § 391.21,

      49 C.F .R. § 391.23. by failing to make appropriate investigation and inquiries of the

      driver's background in the prior ten (10) year period and by failing to obtain the federally

      required information on the application for employment of their driver with appropriate

      ten (10) year background checks, criminal history checks and obtaining actual responses

      from prior employers;

      63. Upon infonnation and belief, Defendants, LOGISTICS and CARGO, were negligent

      for failing to terminate, SUSP,end, reprimand or retrain their driver in defensive driving,

      hazard perception techniques, accident awareness techniques, appropriate cushion understanding

      and.

      64. Upon information and belief, Defendants, LOGISTICS and CARGO, were negligent

0     for failing to retrain their driver in defensive driving skills, haz.ard perception skills and

      accident avoidance techniques;

      65. Defendants, LOGISTICS and CARGO, were negligent, careless, wanton and reckless

     ·for falling to conduct a post-accident preveritability study in order to comply with DOT, FMCSA

      and the mandates of the DOT and FMCSA that Motor carriers study accident preventability to

      prevent further accidents, injuries to the Motoring public;

      66. Defendant, LOGISTICS and CARGO, were negligent, careless, \\Tanton and reckless

      for failing to meet the minimum duties and industty standards of care set forth under

      49 C.F .R. § 391 .31 by tailing to road test its driver properly;

      67. Defendant, LOGISTICS and CARGO's, actions and omissions in hiring its driver,

      establish negligent hiring, retention, supervision, and training of the driver and supervisory

      managers above the driver;


Q                                                        14
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 15 of 18 PageID #: 15



     68. Defendant, LOGISTICS and CARGO, and its respective Ii.gents, employees and
Q    representatives were careless, negligent and wanton for negligent hiring, training,

     supervision, and retention of Defendant driver, COLEMAN STRACHMAN, and his

     supervisory personnel.

     69. Defendant, LOGISTICS and CARGO, negligently and/or wantonly hired unfit

     employees and agents and th~n failed to train, supervise, and monitot them properly

     and additionally retained employees and agents that were not performing their jobs

      properly or adequately. Thi& includes, but is not limited to, Defendant driver,

      COLEMAN STRACHMAN? and his supervisory personnel.

     70. Defendant, LOGISTICS and CARGO, had a duty to use reasonable care in

     selecting and retaining their ~mploye~s, agents, and independent contractors, and was

     negligent in hiring, selection, training, monitoring and retaining their employees, agents,

      and independent contractors, including, but not limited to its driver.

      71. Defendant, LOGISTICS and CAR.GO, negligently and wantonly failed to use

      reasonable care in the hiring, selecting, training, monitoring, and retention of their

      employees and agents, including, btft not limited to driver.

      72. Defendant, LOGISTICS and CARGO, knew or reasonably should have known that

      it was not hiring safe and competent employees and agents and negligently and wantonly

      violated their duty to hire only safe and competent employees.

      73. Defendant, LOGISTICS and CJ\RGO, knew or reasonably should have known that its

      employees and agents, inclucjing, but not limited to its driver, created an undue risk of

      harm to the Plaintiff, J. Y. Peet, and negligently and wantonly failed

      to reprimand, retrain, or tem}inate its employees, agents, and independent contractors,

      including Defendant driver, COLEMAN STRACHMAN, and his supervisory personnel.

      74. Defendants, LOGISTICS and CARGO's negligence in hiring, training, monitoring,


Q                                                      15
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 16 of 18 PageID #: 16



     supervision, and retention of unsafe and incompetent employ~es, agents, and independent

0    contractors including the driver and his supervisory personnel proximately caused the

     injuries, pain and wrongful suffering of Plaintiff.

     75. Defendants, LOGISTICS and CAR.GO, failed to have adequate safety protocols in

     place.

     76. Defendants, LOGISTICS_ and CARGO, failed to create and implement a proper

     satety program that would require their driver to be adequately tested in written form to

     determine that he has appropriate defensive driving skills;



                                       COUNTIV          .
              PUNITIVE DARATIFICATION ESTABLISHED BY EXPRESS OR IMPLIED
                                    RATIFICATION

     77. Plaintiffs re-allege the allegations contained in paragraphs one (1) through seventy-six

     (76) above as if fully set forth herein.

     78. Plaintiff incorporate attached Exhibit A, B, & Cfrom the DOT, FMCSR, and FMCSA

      documents in their entirety here to establish that Defendants, LOGISTICS and CARGO,

      have demonstrated a complete disregard for the FMCSRs, BASICs, and general

     industry standards of care; which proves both their express and implied ratification of

     their Driver's violation of these laws and establishes a company policy that turns a blind

      eye toward safety by allowing its drivers to operate their commercial motor vehicles

     longer than the maximum limit of hours of service permitted under the rules.

     79. Upon information and belief Defendants, LOGISTICS and CARGO, have ratified all

      the negligent and reckless conduct of Defendant driver, COLEMAN STRACHMAN,

     that proximately caused this crash either expressly or impliedly. Upon information and

     belief, Defendant driver, COLEMAN STRACHMAN, was not reprimanded, suspended,

     terminated or retrained following this crash.


                                                       16
    Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 17 of 18 PageID #: 17



                                                   COUNTV
0                          INJURIES AND DAMAGES OF THE PLAINTIFF

     80. Plaintiff re-alleges the allegations contained in paragraphs one (1) through seventy-nine

     (79) above as if though fully set forth herein.

     81. As a proximate result of the negligence and carelessness ofDefertdants, LOGISTICS

     and CARGO and COLEMAN STRACHMAN, as aforesaid, Plaintiff, J. Y. F                    . , suffered

     painful, catastrophic injuries to his body, mind and soul severely caused pennanently

     disfiguration; and was otherwise injured and damaged. He suffered extreme conscious pain then

     and now to his back, neck,head and arm as a direct result of his injury's. A claim is hereby

     presented for, J. Y. Peet, injury's to his person and damages, suffered emotionally, physically

     and mentally. Plaintitff has been damaged in an amount in excess of FOUR HUNDRED

     THOUSAND DOLLARS ($ 400,000.00) non-economic damaes pain and suffering.

     82. A claim is also presented for the medical expenses of J. Y. P        . , under fedral laws. This

     claim includes, but is not lllllited to: both past and future mental angtlish, suffering, or, advice or
0    surgery or hospital ~ills prescription medication mental counseling oi- counsel; loss of filial care

     or attention; loss of care, training, guidance or education; and expenses of Plaintiffs J. Y. Pi----: .

     These economic damages are in excess of FOUR HUNDRED SEVENTY FIVE TIIOUSAND

      DOLLARS ($475,000.00).

      83. A claim is also presented for the services, care, lost wages, future earnings wages and

      guidance that Plaintiffs, J~-f-~Peet, would have provided to his family. These damages are in

      excess of ONE HUNDRED SEVENTY -FIVE TIIOUSAND DOLLARS ($175,000.00)



          WHEREFORE, Plaintiff, J. Y. P~          , pray for judgment against Defendants, LOGISTICS

      and CARGO and COLEMAN S1RACHMAN, for all damages allowed under Federal and State

      law as actual compensatory economic damages and non-economic in an amount in excess



0                                                       17
     Case: 1:21-cv-00065-SNLJ Doc. #: 1 Filed: 04/19/21 Page: 18 of 18 PageID #: 18



       of One Million Dollar's (1,000,000.00), for costs herein and for such other and further relief as

       the Court deems just and equitable.



       DEMAND FOR DISCOVERY CONFERENCE, SCHEDULING CONFERENCE,

       PRETRIAL CONFERENCE AND .JURY TRIAL

       COME NOW Plaintiffs and demand the following:

       1) An immediate discovery conference to obtain a scheduling order and trial date;

       2) A pretrial conference date;

       3) A trial by jury of no less tpan twelve (12) of his peers in this matt~.




0      311 Lee Avenue

       Sikeston, Missouri 63801

       Peety5252@gmail.com

       573-270-6081




Q,                                                       18
